Appeal from a corrected order and judgment (one paper) of the Supreme Court, Cattaraugus County (Michael L. Nenno, A.J.), entered November 4, 2015. The corrected order and judgment granted the motion of plaintiffs for summary judgment, declared null and void the subject deed of conveyance and granted plaintiffs specific performance.
It is hereby ordered that the corrected order and judgment so appealed from is unanimously affirmed without costs.
Present — Whalen, P.J., Carni, Lindley, DeJoseph and NeMoyer, JJ.